DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in
37 CFR 1.17(e), was filed in this application after final rejection. Since this application is
eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)
has been timely paid, the finality of the previous Office action has been withdrawn pursuant to
37 CFR 1.114. Applicant's submission filed on 08/13/2021 has been entered.

Response to Arguments
Applicant’s remarks on page 5 – 6 have been fully considered.  
	Regarding the amendment of claims 1, 4, and 18, support for the amendments were found in paragraphs 34 – 36, 44 – 47, and 49 – 50, respectively.  
Cancellation of claim 19 is acknowledged. 
	Regarding the addition of claim 21, support is found in paragraph 35 of the specifications.  
	Regarding the amendment of claim 4, applicant’s amendments no longer contain circular language and the rejection under 35 U.S.C. §112(b) is withdrawn. 

	Regarding the limitation of “identifying locations in the field of view having contrast agents the identification of the locations excluding other locations having anatomy” and “adapting a duration of the first period based on intensity from the contrast agents at the locations and not other locations that have anatomy” found in claim 1, Chomas teaches the limitation. Chomas states: “identify when sufficient contrast agents are near or in the thrombus” in Paragraph 32. “Near or in the thrombus” is a specific location that excludes other anatomical locations of the body such as those not containing blood clots. The fact that Chomas is identifying a region with the blood clot and not regions without blood clots is Chomas distinguishing between locations and not other locations that have anatomy. Chomas also states in Paragraph 58 that: “The processor adaptively applies destruction pulses multiple times to a single line, multiple lines or region. The repetition may be location specific, such as repeating for some locations and not others, or for the entire region of interest”. Therefore, Chomas is not only focuses on destroying contrast agents in the entire region but specifies destroying for some locations and not others. 
Additionally, Applicant has failed to claim specifically an identification of specific locations within the same region. Therefore, Chomas’ identification of a general region (a region with a thrombus) and not another region (a region without a thrombus) reads on the claim limitations and Chomas also teaches destroying for some locations and not others within the same region. Furthermore, applicant uses the general term of “anatomy”. The broadest reasonable interpretation of the term anatomy is any structure in a living organism. Therefore, Chomas focusing on locations containing blood clots is an exclusion of all areas of the human 
	For the aforementioned reasons, the rejection of claim 1 is maintained. 
	Regarding claim 4, applicant argues that Chomas uses an instantons amount of contrast agent, not a continuous increase in destruction so Chomas does not read on the claim. Examiner, respectfully disagrees. Applicants claim language states: “adapting the duration based on a continuing increase of the destruction of the contrast agents during the first time period, the first time period ceasing upon a decrease of the destruction”.  “The destruction of the contrast agents” is understood as occurring from destruction pulses. Therefore the continuous increase of the destruction agents is understood as a continuous increase in destruction pulses as the destruction pulses cause the destruction on the contrast agent. Additionally, the first period ceasing upon a decrease of the destruction is understood as the first period ceasing upon the decrease of the destruction pulses as the destruction pulses cause the destruction. In Paragraph 59 of Chomas states: “The adaptation of the number of pulses is based on feedback of contrast agent information… If the contrast agent signal remains high, more destruction pulses are fired” and Paragraph 60 states: “If the contrast agent signal is low, then the system moves to the next acoustic line or region, and/or proceeds to further imaging. As more destruction pulses are emitted based on the contrast agent signal over time, the destruction of contrast agents is increasing. Furthermore, the duration is interpreted as being “adapted” as the feedback from the contrast agent leads to more pulses if the intensity is high, indicating a longer duration of destruction as more pulses means more time spent on destruction. Once the contrast agent signal is lower, then the system moves to the next region and the first period of destruction in the first region ceases. If applicant does not intend to have the destruction of the contrast agents 
	Regarding claim 6, applicant argues that Chomas initiates destruction based on a steady state value and not based on a change so Chomas does not read on claim 6. Examiner, respectfully disagrees. Claim 6 states: “adapting comprises adapting the duration based on a change in the intensity from the contrast agents”.  Chomas states in Paragraphs 50 – 52: “In other embodiments, the change in contrast agent average or other intensity is monitored. When a steady state is reached for a desired time, sufficient perfusion is indicated….The processor triggers the therapy pulses in response to sufficient perfusion…The triggering of act 36 may be repetitive. For example, sufficient perfusion is subsequently identified again. In response, the therapy pulses are again triggered.” Chomas is monitoring changes, then waiting for a steady state, and then issuing pulses. As changes are first be monitored to determine if steady state has occurred before pulses are applied the application of pulses is “based on” changes. 
Additionally, applicant argues that a “duration” is not adapted because the change is to initiate therapy. The duration taught in claim 1 was the duration of the therapy pulses [See rejection of claim 1: adapting a duration of the first period based on intensity from the contrast agents (Paragraphs 50 and 51: “intensity or average signal value for the region using contrast agent detection is compared to a threshold...When a steady state is reached for a desired time, sufficient perfusion is indicated” and “The processor triggers the therapy pulses in response to sufficient perfusion”)]. Chomas states in Paragraph 52: “The triggering of act 36 may be repetitive. For example, sufficient perfusion is subsequently identified again.” The repetition of the triggering act based on sufficient perfusion which is further based on first monitoring 
Furthermore, applicant argues that the change in contrast agents are directed to the start of the period not the end but applicant has not indicated a time frame in claim 6. For the aforementioned reasons, the rejection of claim 6 is maintained.
Regarding claim 9, applicant argues, that those skilled in the art would not look to Chomas and Guracar in combination and obviously arrive at the claimed invention. Applicant argument is not persuasive. MPEP 2141.01(a) states: “a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem)”. Guracar relates to the same field of endeavor as applicant’s invention, contrast agent destruction. Although Guracar and Chomas are related to differing areas of the human body, the general methods taught in Chomas and Guracar could be adapted to tissue imaging in order to observe the level of vascularity or the effectiveness of treatment for tissue imaging. Therefore, the rejection of claim 9, is maintained.
Regarding the rejection under and 35 U.S.C. §103 for claims 11, 12, 18, and 20, applicants arguments are moot in light of new art. 


Claim Rejections - 35 USC § 102(a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chomas (WO 2008039479
 A1).
Regarding claim 1, Chomas teaches a method for microbubble destruction with a medical ultrasound scanner (Paragraph 5: “contrast agents are destroyed with a third ultrasound transmission”), the method comprising: 
imaging a field of view of a patient with the medical ultrasound scanner (Paragraph 32: “the field of view”) ; 
identifying, by the medical ultrasound scanner, locations in the field of view having contrast agents, the identification of the location excluding other location having anatomy (Paragraph 32:  In one embodiment, higher power B-mode or color-flow (e.g., Doppler) imaging is used to better identify a stiffening thrombus…imaging is used to identify when sufficient contrast agents are near or in the thrombus” – it is known to one having ordinary skill that identifying contract agents near or in the thrombus includes excluding other identifications without contrast agents that are away from the thrombus. The locations that are not identified have an “anatomy” as they are locations inside the human body. Additionally Paragraph 58: “The processor adaptively applies destruction pulses multiple times to a single line, multiple lines or region. The repetition may be location specific, such as repeating for some locations and not others, or for the entire region of interest”.).   
destroying, with acoustic energy generated by the medical ultrasound scanner interleaved with the imaging (Paragraph 45: “imaging act 34 and the destroying act of 38 are interleaved”), the contrast agents at the locations, the destroying occurring over a first time period (Figure 2 and Paragraph 37: “The imaging acts 30 and 34 may be ongoing while performing other acts, such as acts 36, 38 and 42, or may be discrete events that do not overlap in time with one or more other acts”);
adapting a duration of the first period based on intensity from the contrast agents (Paragraphs 50 and 51: “intensity or average signal value for the region using contrast agent detection is compared to a threshold...When a steady state is reached for a desired time, sufficient perfusion is indicated” and “The processor triggers the therapy pulses in response to sufficient perfusion”) at the locations that have contrast agent and not the other locations that have anatomy (Paragraph 32: “imaging is used to identify when sufficient contrast agents are near or in the thrombus” and Paragraph 58: “the processor adaptively applies destruction pules, the repetition may be location specific, such as repeating for some locations and not others” – it is known to one having ordinary skill in the art that imaging and identify areas with contrast agents implies excluding locations that do not have contrast agents. As these other locations are in the human body but not being imaged, they have an anatomy but do not have contrast agents); and continuing the imaging after the first period without continuing the (Paragraph 36: “The capture of relevant images…after each repletion of application of therapy pulses”).

Regarding claim 2, Chomas teaches destroying comprises transmitting a first plurality of acoustic beams with a higher power (Paragraph 28: “to cause rupture…high power pulses propagate) than a lower power used in the imaging (Paragraph 26: “imaging pulses may have a lower mechanical index”), wherein acoustic echoes are substantially not received in response to the transmitting (Paragraph 29: “Echoes…may not be received”). 

Regarding claim 4, Chomas teaches adapting comprises adapting with the duration based on a continuing increase in destruction of the contrast agents during the first time period, the first time period ceasing upon a decrease in the destruction (Paragraph 59: “The adaptation of the number of pulses is based on feedback of contrast agent information… If the contrast agent signal remains high, more destruction pulses are fired” and Paragraph 60: “If the contrast agent signal is low, then the system moves to the next acoustic line or region, and/or proceeds to further imaging. For example, the transmission of therapy pulses ceases until sufficient perfusion of contrast agents is detected again in act 36….”).

Regarding claim 5, Chomas teaches adapting comprises adapting the duration based on an average intensity from the contrast agents in the imaging (Paragraph 50 and 51: “The therapy is adaptively activated…the change in contrast agent average or other intensity is monitored…processor triggers therapy pulses in response to sufficient profusion”).
 (Paragraphs 50 – 52: “In other embodiments, the change in contrast agent average or other intensity is monitored. When a steady state is reached for a desired time, sufficient perfusion is indicated….The processor triggers the therapy pulses in response to sufficient perfusion…The triggering of act 36 may be repetitive. For example, sufficient perfusion is subsequently identified again. In response, the therapy pulses are again triggered.””).

Regarding claim 7, Chomas teaches adapting comprises setting the duration based on comparison of the intensity to a threshold of the contrast agent (Paragraph 50: “intensity…is compared to a threshold”).

Regarding claim 8, Chomas teaches imaging comprises B-mode or contrast agent mode imaging and the intensity is a B-mode or contrast agent mode measure (Paragraph 26: “B-mode, Doppler, and/or other imaging pulses may be used” and Paragraph 50).

Regarding claim 10, Chomas teaches continuing of the imaging comprises observing the contrast agents from an injection subsequent to the first period (Paragraph 50: “In an alternative embodiment, the system or a processor automatically activates the therapy….In other embodiments, the change in contrast agent average or other intensity is monitored” and Paragraph 59: “…the imaging of act 34 is used after performing act 38 to detect any remaining contrast agents…”)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 3, 9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chomas in view of Guracar (US 20090187103 A1).

Regarding claim 3, Chomas teaches identifying and imaging contrast agents (Chomas - Paragraph 32). 
Chomas does not teach distinguishing between a contrast agent response and anatomy response. 
However, Guracar teaches distinguishing between a contrast agent response and an anatomy response, the locations having contrast agent response (Guracar - Paragraph 29: “The image processor 18 also includes a B-mode detector in a parallel track. The B-mode detector operates on the same or different beam formed samples to detect tissue, contrast agent, or tissue and contrast agent response.”). 
As both Guracar and Chomas are the same field of microbubble detection and destruction, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the features of Chomas and Guracar in order to distinguish between contrast agent versus tissue responses which is necessary for diagnostics or for guiding therapy. 

Regarding claim 9, Chomas teaches the method of destruction of contrast agents with a sequence of higher power destruction frames (Chomas - Paragraph 28). 
Chomas does not teach identifying reperfusion. 
However, Guracar teaches observing reperfusion (Guracar - Paragraph 2: “reperfusion of contrast agents within the body is monitored after a sequence of higher power destruction frames”). 
(Guracar – Paragraph 2).

Regarding claim 21, Chomas teaches wherein identifying comprises identifying the locations having contrast agent while excluding the other locations having the anatomy (Paragraph 32) and wherein adapting comprises adapting the duration for the locations having contrast agent and not for the other locations having anatomy (Paragraph 51)
Chomas does not teach the other locations having thermal noise or saturation.
However, Guracar teaches the other locations having thermal noise or saturation (Paragraph 6: “The storage medium includes instructions for acquiring a baseline frame of data…and distinguishing…between thermal noise….and contrast agent response associated with the incomplete destruction of contrast agents” and Paragraph 14: “In the final captured image, a unique color or highlighting may be provided for regions…This highlighting may distinguish from one or more of the other sources. Different sources may contribute information similar to contrast agents. Saturation from bright targets, such as tissue, and thermal noise may be detected as contrast agents...”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the features of Chomas with the distinguishing of thermal noise or saturation with that of Guracar in order to parse out how effective contrast agent destruction was by (Guracar – Paragraph 14).

Claims 11, 12, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable Chomas in view of Somerville et al. (US 20180242956 A1).

Regarding claim 11, Chomas teaches imaging with a transducer probe (Chomas - Paragraph 15: “a transducer”) and adapting the duration based on the intensity from the contrast agent (Chomas - Paragraph 50). 
Chomas does not teach detecting motion of the transducer probe or adapting based on detected motion. 
However, Somerville teaches detecting motion of the transducer probe (Abstract: “Ultrasound measurements are processed to determine if an ultrasound probe is not being moved…” and Paragraph 47: “However, in some embodiments data derived from ultrasound measurement data, typically ultrasound image data, is processed to determine the amount of movement of the ultrasound probe”) and adapting the duration based on the motion detected motion (Paragraph 14: “if the amount of movement of the ultrasound probe thereby detected meets at least one inactivity criterion, reducing the average rate at which ultrasound pulses are generated” and Paragraph 40: “…if the amount of movement of the ultrasound probe thereby detected meets at least one activity criterion, the average rate at which ultrasound pulses are generated is increased”). 
It would have been obvious to one of ordinary skill ordinary skill in the art, before the effective filing date, to modify the method of adapting the duration based on the intensity taught (Somerville – Paragraph 2). 

Regarding claim 12, Chomas teaches adapting the duration comprises ceasing the destroying when the intensity from the contrast agent is below a first threshold (Chomas – Paragraph 50 and 51: “The therapy is adaptively activated…the change in contrast agent average or other intensity is monitored…processor triggers therapy pulses in response to sufficient profusion”) and Chomas in view of Somerville teaches adapting the duration comprises ceasing pulses (Somerville – Paragraph 14: “if the amount of movement of the ultrasound probe thereby detected meets at least one inactivity criterion [“threshold”], reducing the average rate at which ultrasound pulses are generated” and Paragraph 29 and 32: “The average rate at which ultrasound pulses are generated may be reduced by one or more of:…periodically stopping generating ultrasound pulses for a period of time and then restarting”) when the motion is below a second threshold (Somerville – Paragraph 12 explains the different thresholds that are used to determine the inactivity criteria: “Thus the at least one inactivity criteria may comprise that a measure of changes in the strength of ultrasound echoes between measurements of ultrasound echoes from one or more corresponding positions is below a threshold….The at least one inactivity criteria may comprise that the position of one or more features within the scan region determined from the ultrasound measurement data or data derived therefrom, relative to the ultrasound probe, has moved by less than a threshold amount… The at least one inactivity criteria may comprise that a measure of a change in a property of the strength of ultrasound echoes at a plurality of positions in the ultrasound measurement data, or data derived therefrom, is less than a predetermined threshold…”).
(Somerville – Paragraph 2). 

Regarding claim 18, Chomas teaches a method for microbubble destruction with a medical ultrasound scanner (Figure 2), the method comprising: 
imaging a field of view of a patient with a transducer of the medical ultrasound scanner (Figure 2: Step 30); 
destroying, with acoustic energy generated by the medical ultrasound scanner interleaved with the imaging, the contrast agents over a first period (Paragraph 45); 
adapting a duration of the first period based on intensity from the contrast agents (Paragraphs 50 and 51: “intensity or average signal value for the region using contrast agent detection is compared to a threshold...When a steady state is reached for a desired time, sufficient perfusion is indicated” and “The processor triggers the therapy pulses in response to sufficient perfusion”) where the first period ceases when the intensity is below a threshold (Paragraphs 50 and 51: “intensity or average signal value for the region using contrast agent detection is compared to a threshold...The processor triggers the therapy pulses in response to sufficient perfusion…The triggering of act 36 may be repetitive. For example, sufficient perfusion is subsequently identified again. In response, the therapy pulses are again triggered” and Paragraph 59: “Any threshold amount, such as… fewer contrast agents than used for any triggering, may be used” – it is known to one having ordinary skill in the art that if the triggering act is repetitive based on the contrast agent intensity being below a threshold, the first period must cease in order for the next period in the cycle to occur);
 and continuing the imaging after the first period without continuing the destroying (Paragraph 37, which refers to “discrete events that do not overlap in time with one or more other acts” and implies that Chomas contemplated different intervals for imaging and destruction). 
Chomas does not teach detecting movement of the transducer or adapting the duration based on movement. 
However, Somerville teaches adapting a duration of the first period based on movement (Paragraph 14: “if the amount of movement of the ultrasound probe thereby detected meets at least one inactivity criterion, reducing the average rate at which ultrasound pulses are generated” and Paragraph 40: “…if the amount of movement of the ultrasound probe thereby detected meets at least one activity criterion, the average rate at which ultrasound pulses are generated is increased”) where the first period ceases  (Somerville – Paragraph 14: “if the amount of movement of the ultrasound probe thereby detected meets at least one inactivity criterion [“threshold”], reducing the average rate at which ultrasound pulses are generated” and Paragraph 29 and 32: “The average rate at which ultrasound pulses are generated may be reduced by one or more of:…periodically stopping generating ultrasound pulses for a period of time and then restarting” – it is known to one having ordinary skill in the art that when the first generation of ultrasound pulses is stopped, the first period ceases) when the movement of the transducer ceases below a threshold pulses threshold (Somerville – Paragraph 12 explains the different thresholds that are used to determine the inactivity criteria: “Thus the at least one inactivity criteria may comprise that a measure of changes in the strength of ultrasound echoes between measurements of ultrasound echoes from one or more corresponding positions is below a threshold….The at least one inactivity criteria may comprise that the position of one or more features within the scan region determined from the ultrasound measurement data or data derived therefrom, relative to the ultrasound probe, has moved by less than a threshold amount… The at least one inactivity criteria may comprise that a measure of a change in a property of the strength of ultrasound echoes at a plurality of positions in the ultrasound measurement data, or data derived therefrom, is less than a predetermined threshold…”).
It would have been obvious to one of ordinary skill ordinary skill in the art, before the effective filing date, to modify the method of adapting the duration based on the intensity taught in Chomas with the method of adapting the duration based on motion as taught in Somerville in order to reduce power consumption of the probe (Somerville – Paragraph 2). 
Regarding claim 20, Chomas further teaches identifying, by the medical ultrasound scanner, locations in the field of view (region of interest) having contrast agents, wherein the intensity is for the locations and not for other locations (Paragraph 58: “where more contrast agents are in the region of interest…act 38 may be repeated...repeating for some locations and not others”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-TH: 9:30AM - 4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Delia M. Appiah Mensah/
Examiner, Art Unit 3793

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793